                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                     NO. 5:10-CR-196-FL-1
                                      NO. 5:16-CV-142-FL

DWIGHT SHERROD TAYLOR,                          )
                                                )
                            Petitioner,         )
                                                )
          v.                                    )                      ORDER
                                                )
UNITED STATES OF AMERICA,                       )
                                                )
                            Respondent.         )


       This matter is before the court on the following motions by petitioner: 1) to vacate, set

aside, or correct sentence pursuant to 28 U.S.C. § 2255 (DE 131); 2) objecting to stay of the § 2255

proceedings (DE 210); 3) for reduction of sentence pursuant to the First Step Act of 2018 (DE

215); 4) to remove counsel (DE 234); 5) for home confinement (DE 241); 6) to amend motion to

vacate (DE 242); and 7) for compassionate release (DE 254). The matter also is before the court

on respondent’s motion to dismiss petitioner’s § 2255 claims (DE 135), which was briefed fully.

For the reasons that follow, the court grants respondent’s motion to dismiss and petitioner’s motion

to amend the § 2255 motion, denies petitioner’s motions to vacate, objecting to stay, to remove

counsel, for reduction of sentence under the First Step Act, and for compassionate release, and

dismisses without prejudice petitioner’s motion for home confinement.

                                          BACKGROUND

       On September 8, 2010, petitioner pleaded guilty, pursuant to a written plea agreement, to

conspiracy to commit Hobbs Act robbery, in violation of 18 U.S.C. § 1951 (count one), and using

and carrying a firearm during and in relation to a crime of violence and aiding and abetting same,




          Case 5:10-cr-00196-FL Document 264 Filed 10/27/20 Page 1 of 9
in violation of 18 U.S.C. §§ 924(c) and 2 (count three). On March 22, 2011, the court sentenced

petitioner to 113 months’ imprisonment on count one and a consecutive term of 84 months’

imprisonment on count three, producing an aggregate custodial sentence of 197 months.

       On April 1, 2016, petitioner filed the instant motion to vacate, set aside, or correct sentence,

which challenges petitioner’s § 924(c) conviction and his career offender designation in light of

the United States Supreme Court’s rulings in Johnson v. United States, 135 S. Ct. 2551 (2015) and

United States v. Davis, 139 S. Ct. 2319 (2019). Respondent filed the instant motion to dismiss

on May 16, 2016, arguing petitioner’s motion to vacate should be dismissed pursuant to Federal

Rule of Civil Procedure 12(b)(6). On May 1, 2017, the court entered order staying the instant

§ 2255 proceedings pending the United States Court of Appeals for the Fourth Circuit’s resolution

of United States v. Simms, 914 F.3d 229 (4th Cir. 2019). The Fourth Circuit decided Simms on

January 24, 2019, but stayed the mandate pending the United States Supreme Court’s decision in

United States v. Davis, No. 18-431. The Supreme Court decided Davis on June 24, 2019.

       On July 18, 2019, the court lifted the stay and directed the parties to file supplemental

briefing addressing the effect of Simms and Davis on petitioner’s motions. The parties then

requested further stay pending resolution of United States v. Ali, No. 15-4433 (4th Cir.), which

the court granted. On December 11, 2019, petitioner, proceeding pro se, filed the instant motion

objecting to the stay. On January 2, 2020, petitioner filed the instant motion for reduction of

sentence pursuant to the First Step Act. Respondent did not respond to the foregoing motions.

       On January 15, 2020, the court lifted the stay and directed the parties to file supplemental

briefing addressing whether the Fourth Circuit’s decision in United States v. Mathis, 932 F.3d 242

(4th Cir. 2019), forecloses petitioner’s claims. Petitioner, through counsel, filed supplemental

                                                  2




          Case 5:10-cr-00196-FL Document 264 Filed 10/27/20 Page 2 of 9
brief on February 24, 2020, conceding that he is not entitled to § 2255 relief. On February 20,

2020, petitioner filed the instant motion to remove counsel. On May 18, 2020, petitioner filed the

instant pro se motion for compassionate release, which in substance requests an order directing the

Federal Bureau of Prisons (“FBOP”) to place him on home confinement. On June 1, 2020,

petitioner filed the instant pro se motion to amend his § 2255 motion, asserting challenges to his

career offender designation. Finally, on September 17, 2020, petitioner filed the instant pro se

motion for compassionate release, raising concerns about his risk of contracting the communicable

disease known as COVID-19. Respondent did not respond to the foregoing motions.

                                         DISCUSSION

A.     Motions Objecting to Stay and to Remove Counsel

       Petitioner’s motion objecting to stay is denied as moot where the court previously lifted

the stay and directed the parties to file supplementary briefing on his motion to vacate. As to the

motion to remove counsel, the court denies the motion as unnecessary. Petitioner’s counsel’s

representation ended when she determined petitioner is not eligible for § 2255 relief under Johnson

and its progeny.     See Standing Order 15-SO-2.         To the extent petitioner is requesting

appointment of new counsel, the court denies the motion where, for the reasons set forth below,

petitioner has not established a cognizable claim for post-conviction relief under § 2255 or the

First Step Act.

B.     Motions for Compassionate Release and Home Confinement

       With limited exceptions, the court may not modify a sentence once it has been imposed.

18 U.S.C. § 3582(c). One exception is the doctrine of compassionate release, which permits the

court to reduce a sentence in extraordinary and compelling circumstances. As amended by the

                                                3




          Case 5:10-cr-00196-FL Document 264 Filed 10/27/20 Page 3 of 9
First Step Act, 18 U.S.C. § 3582(c)(1)(A) now permits a defendant to file motion for

compassionate release in the sentencing court “after the defendant has fully exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden of the

defendant’s facility, whichever is earlier.” See First Step Act § 603, 132 Stat. at 5239.

         The court may reduce petitioner’s term of imprisonment if, after consideration of the

factors set forth in 18 U.S.C. § 3553(a), it finds that “extraordinary and compelling reasons warrant

such a reduction” and that “such a reduction is consistent with applicable policy statements issued

by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i).1 The Sentencing Commission

promulgated U.S.S.G. § 1B1.13 as the policy statement applicable to compassionate release

motions filed by the FBOP. Section 1B1.13 is substantially similar to § 3582(c)(1)(A), but adds

that before granting compassionate release the court must determine “the defendant is not a danger

to the safety of any other person or to the community, as provided in 18 U.S.C. § 3142(g).” See

U.S.S.G. § 1B1.13(1)(B)(2).

         Petitioner’s instant motion does not establish grounds for compassionate release under

U.S.S.G. § 1B1.13, or otherwise demonstrate that extraordinary and compelling reasons justify

release. As an initial matter, petitioner fails to establish that he has any underlying medical

conditions that places him at risk of severe complications if he contracts COVID-19.

Furthermore, there are no active inmate infections at petitioner’s correctional institution. See Fed.

Bureau of Prisons, COVID-19 Coronavirus (Oct. 23, 2020), www.bop.gov/coronavirus.                           “[T]he


1
         The statute also permits compassionate release for certain elderly offenders who no longer pose a danger to
the safety of others or the community. 18 U.S.C. § 3582(c)(1)(A)(ii). This provision is not applicable to petitioner.

                                                         4




            Case 5:10-cr-00196-FL Document 264 Filed 10/27/20 Page 4 of 9
mere existence of COVID-19 in society and the possibility that it may spread to a particular prison

alone cannot independently justify compassionate release.” United States v. Raia, 954 F.3d 594,

597 (3d Cir. 2020). The court also finds that the factors under 18 U.S.C. § 3553(a) do not support

a sentence reduction in light of petitioner’s violent offense conduct and extensive criminal history.2

Accordingly, petitioner’s motion for compassionate release is denied.

        Petitioner also moves for an order directing the FBOP to transfer him to home confinement

under the CARES Act. In relevant part, the CARES Act provides that “if the Attorney General

finds that emergency conditions will materially affect the functioning of the [FBOP], the Director

of the [FBOP] may lengthen the maximum amount of time for which the Director is authorized to

place a prisoner in home confinement under the first sentence of [18 U.S.C. § 3624(c)] as the

Director determines appropriate.” CARES Act of 2020, Pub. L. No. 116-136, § 12003(b)(2), 134

Stat. 281, 516. This provision does not authorize the court to order petitioner’s placement in home

confinement. Such placement decisions are solely within the discretion of the FBOP, and the

court therefore lacks jurisdiction to grant such relief. See 18 U.S.C. §§ 3621(b), 3624(c); United

States v. Caudle, 740 F. App’x 364, 365 (4th Cir. 2018). Accordingly, the court dismisses without

prejudice petitioner’s motion for home confinement.

C.      First Step Act Motion

        Petitioner also seeks a sentence reduction pursuant to § 404 of the First Step Act of 2018.

Section 404 of the First Step Act made retroactive changes to the statutory penalties for cocaine



2
          Defendant notes that he has taken numerous educational and vocational courses while incarcerated. While
the court commends defendant for his record of achievement in custody, his post-sentencing conduct does not justify
release in these circumstances.

                                                        5




            Case 5:10-cr-00196-FL Document 264 Filed 10/27/20 Page 5 of 9
base offenses. See Pub. L. No. 115-391, § 404, 132 Stat. 5194, 5222; United States v. Wirsing,

943 F.3d 175, 180 (4th Cir. 2019). Where petitioner was not convicted of an offense involving

distribution of cocaine base, he is ineligible for a sentence reduction under § 404. See United

States v. Gravatt, 953 F.3d 258, 263-64 (4th Cir. 2020) (explaining prior conviction for distributing

powder cocaine is “plainly not a covered offense” under § 404(c) of the First Step Act).

Accordingly, petitioner’s First Step Act motion is denied.

D.     Section 2255 Motion and Motion to Amend

       1.      Standard of Review

       A petitioner seeking relief pursuant to 28 U.S.C. § 2255 must show that “the sentence was

imposed in violation of the Constitution or laws of the United States, or that the court was without

jurisdiction to impose such sentence, or that the sentence was in excess of the maximum authorized

by law, or is otherwise subject to collateral attack.” 28 U.S.C. § 2255(a). “Unless the motion

and the files and records of the case conclusively show that the prisoner is entitled to no relief, the

court shall . . . grant a prompt hearing thereon, determine the issues and make findings of fact and

conclusions of law with respect thereto.” Id. § 2255(b).

       2.      Analysis

       The court begins with petitioner’s motion to amend his § 2255 motion. Hearing no

objection from respondent, the court grants the motion.             See Fed. R. Civ. P. 15(a)(2).

Accordingly, the court will address below the habeas claims presented in the original motion and

the motion to amend.

       Pursuant to 18 U.S.C. § 924(c), a person convicted of possessing a firearm “during and in

relation to any crime of violence or drug trafficking crime” is subject to a mandatory minimum

                                                  6




            Case 5:10-cr-00196-FL Document 264 Filed 10/27/20 Page 6 of 9
punishment of five years’ imprisonment for the first conviction. 18 U.S.C. § 924(c)(1)(A)(ii).

The sentence shall run consecutive to any sentence imposed for the predicate crime of violence or

drug trafficking crime. Id. § 924(c)(1)(A). Section 924(c)(3) defines crime of violence as an

offense that is a felony and:

        (A) has as an element the use, attempted use, or threatened use of physical force
        against the person or property of another [the “force clause”], or

        (B) that by its nature, involves a substantial risk that physical force against the
        person or property of another may be used in the course of committing the offense
        [the “residual clause”].

Id. § 924(c)(3)(A)-(B).

        Davis and Simms held that § 924(c)(3)(B) is unconstitutionally vague, thereby rendering

invalid § 924(c) convictions based on the residual clause definition of crime of violence. Davis,

139 S. Ct. at 2336; Simms, 914 F.3d at 237. The Davis and Simms decisions, however, do not

call into question the constitutionality of § 924(c)(3)(A). Thus, if petitioner’s predicate offense

qualifies as a crime of violence under subsection (c)(3)(A) (the force clause), his conviction

remains valid. See Mathis, 932 F.3d at 263-64.

        Petitioner’s predicate offense is Hobbs Act robbery3 in violation of 18 U.S.C. § 1951, and

the Fourth Circuit has held that this offense qualifies as a crime of violence under § 924(c)’s force

clause. See id. at 265-66 (holding “Hobbs Act robbery constitutes a crime of violence under the



3
          The superseding indictment charged petitioner with possessing a firearm in furtherance of substantive Hobbs
Act robbery as charged in count two, which was dismissed at sentencing. (DE 33). Petitioner’s § 924(c) conviction,
however, does not require conviction on the predicate crime of violence. See United States v. Carter, 300 F.3d 415,
425 (4th Cir. 2002); see also United States v. Nelson, 27 F.3d 199, 200-01 (6th Cir. 1994) (collecting authority).
Furthermore, although count two alleged defendant committed both substantive and attempted Hobbs Act robbery,
the § 924(c) conviction was based solely on substantive Hobbs Act robbery. (See Superseding Indictment (DE 33)
at 3; Plea Agreement (DE 52) ¶ 3).

                                                         7




            Case 5:10-cr-00196-FL Document 264 Filed 10/27/20 Page 7 of 9
force clause of Section 924(c)”). Accordingly, petitioner’s § 924(c) conviction remains valid,

notwithstanding Davis and Simms.       As to petitioner’s challenge to his advisory career offender

enhancement, the claim is not cognizable in a habeas corpus proceeding. See United States v.

Foote, 784 F.3d 931, 932, 942 (4th Cir. 2015); see also Beckles v. United States, 137 S. Ct. 886,

895 (2017) (holding advisory sentencing Guidelines are not subject to void-for-vagueness

challenge based on Johnson and its progeny). For this same reason, petitioner’s claim in the

motion to amend that his career offender designation should be vacated under United States v.

Eason, 953 F.3d 1184 (11th Cir. 2020) is without merit.            Eason involved a direct appeal

challenging the defendant’s career offender designation.         Here, petitioner is attempting to

challenge his advisory career offender designation under § 2255. As explained above, such a

claim is not cognizable in this § 2255 proceeding. Foote, 784 F.3d at 932, 942; see also Lester v.

Flournoy, 909 F.3d 708, 715 (4th Cir. 2018).

E.     Certificate of Appealability

       Having determined that petitioner is not entitled to relief on his § 2255 claims, the court

turns to whether a certificate of appealability should issue. A certificate of appealability may

issue only upon a “substantial showing of the denial of a constitutional right.”           28 U.S.C.

§ 2253(c)(2). The petitioner must demonstrate that reasonable jurists could debate whether the

issues presented should have been decided differently or that they are adequate to deserve

encouragement to proceed further. Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 483-84 (2000). After reviewing the claims presented on collateral

review in light of the applicable standard, the court finds that a certificate of appealability is not

warranted.

                                                  8




          Case 5:10-cr-00196-FL Document 264 Filed 10/27/20 Page 8 of 9
                                 CONCLUSION

Based on the foregoing, the court rules as follows:

1)      Petitioner’s motion to amend (DE 242) the § 2255 motion to vacate is GRANTED;

2)      Petitioner’s motion to vacate (DE 131), as amended, is DENIED, and a certificate

        of appealability as to same also is DENIED;

3)      Respondent’s motion to dismiss (DE 135) is GRANTED;

4)      Petitioner’s motions objecting to stay (DE 210), for reduction of sentence pursuant

        to the First Step Act (DE 215), to remove counsel (DE 234), and for compassionate

        release (DE 254) are DENIED;

5)      Petitioner’s motion for home confinement (DE 241) is DISMISSED WITHOUT

        PREJUDICE; and

6)      The clerk is DIRECTED to close the instant § 2255 proceedings.

SO ORDERED, this the 27th day of October, 2020.


                                      _____________________________
                                      LOUISE W. FLANAGAN
                                      United States District Judge




                                         9




     Case 5:10-cr-00196-FL Document 264 Filed 10/27/20 Page 9 of 9
